—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Latella, J.), rendered April 12, 2011, convicting him of robbery in the second degree, robbery in the third degree, grand larceny in the fourth degree (three counts), criminal possession of stolen property in the fourth degree, criminal possession of stolen property in the fifth degree, unauthorized use of a vehicle in the third degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the identification evidence was legally insufficient to establish his guilt of the crimes of robbery in the second degree, robbery in the third degree, and grand larceny in the fourth degree is unpreserved for appellate review since he did not specify this ground in his motion to dismiss at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Williams, 298 AD2d 535 [2002]; People v Campbell, 209 AD2d 631 [1994]). In any event, the contention is without merit (see People v Joseph, 74 AD3d 840 [2010]; People v Carter, 44 AD3d 677 [2007]). Moreover, upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt as to those crimes was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]; People v Romero, 7 NY3d 633 [2006]). The jury’s finding of “physical injury” (Penal Law § 10.00 [9]) was supported by the evidence (see People v Chiddick, 8 NY3d 445 [2007]; People v Stearns, 72 AD3d 1214 [2010]).
Mastro, J.E, Rivera, Chambers and Miller, JJ., concur.